
	
		I
		111th CONGRESS
		1st Session
		H. R. 3860
		IN THE HOUSE OF REPRESENTATIVES
		
			October 20, 2009
			Mr. Watt introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on Propanenitrile,
		  3-[[4-[(substituted)azo]phenyl] (substituted)amino]-.
	
	
		1.Propanenitrile,
			 3-[[4-[(substituted)azo]phenyl] (substituted)amino]-
			(a)In
			 generalSubchapter II of
			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.01.00Propanenitrile, 3-[[4-[(substituted)azo]
						phenyl](substituted)amino]-. (CAS No. P 99–539) (provided for in subheading
						2921.59.80)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to articles entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
